 
Exhibit 10.1

 
Execution Version
STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 9, 2017,
is entered into between Thomas W. Brown and David L. Mann, each individuals
whose business address is c/o GlobalSCAPE, Inc., 4500 Lockhill Selma Road, Suite
150, San Antonio, Texas 78249 (each, a “Seller,” and together, the “Sellers”),
and 210/GSB Acquisition Partners, LLC, a Texas limited liability company,
located at 8214 Westchester Drive, Suite 950, Dallas, Texas 75225 (the “Buyer”).
WHEREAS, Mr. Brown owns an aggregate of 5,600,393 shares of common stock, par
value $0.001 (the “Common Stock”), of GlobalSCAPE, Inc., a Delaware corporation
(the “Company”);
WHEREAS, Mr. Mann owns an aggregate of 1,626,971 shares of the Common Stock of
the Company; and
WHEREAS, the Sellers wish to sell to the Buyer, and the Buyer wishes to purchase
from the Sellers, 3,000,000 shares of Common Stock from Mr. Brown and 200,000
shares of Common Stock from Mr. Mann (collectively, the “Shares”), for a
purchase price of $3.88 per Share in cash, with $11,640,000 in cash to be paid
for the Shares to be sold by Mr. Brown and $776,000 in cash to be paid for the
Shares to be sold by Mr. Mann (the “Purchase Price”), all subject to the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.          Purchase and Sale.  Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 2), the Sellers shall sell,
transfer and assign to the Buyer, and the Buyer shall purchase from Seller, all
of Seller's right, title and interest in and to the Shares.  The purchase price
for the Shares shall be the Purchase Price.
2.          Closing.  Subject to the terms and conditions contained in this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the “Closing”) to be held at 12:00 P.M., Central Time, on
January 9, 2017 (the “Closing Date”) at a location mutually agreed upon by the
Buyer and the Sellers.  At the Closing, the Sellers shall, or shall cause the
Company’s transfer agent to, deliver to the Buyer the Shares, free and clear of
all Encumbrances (as defined below), other than applicable transfer restrictions
under federal and state securities laws, rules and regulations and any
restrictions set forth in this Agreement together with such instruments of
transfer in form and substance reasonably satisfactory to the transfer agent of
the Company to evidence the transfer of the Shares, and Buyer shall deliver to
each Seller the Purchase Price by wire transfer of immediately available funds
to the applicable account of each Seller, as designated in writing by such
Seller to the Buyer no later than one business day before the Closing.

--------------------------------------------------------------------------------

Execution Version

3.          Closing Conditions.
(a)          The obligation of each Seller to sell, transfer and assign the
Shares to the Buyer hereunder is subject to the satisfaction of the following
conditions as of the Closing:
(i)          the representations and warranties of the Buyer in Section 5 hereof
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though made at and as of such date;
(ii)          the Buyer shall have performed and complied  with all agreements
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date; and
(iii)          the Sellers shall have received a certificate, dated as of the
Closing Date and signed by the Buyer, providing that each of the conditions set
forth in this Section 3(a) have been satisfied.
(b)          The obligation of the Buyer to purchase the Shares from each Seller
is subject to the satisfaction of the following conditions as of the Closing:
(i)          the representations and warranties of each Seller in Section 4
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though made at and as of such date;
(ii)          each Seller shall have performed and complied with all agreements
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date;
(iii)          each Seller shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated herein;
(iv)          trading in the Company's Common Stock shall not have been
suspended (or threatened to be suspended) by the Securities and Exchange
Commission or the principal market on which the Common Stock is listed or quoted
for trading;
(v)          there shall not be any actions, suits, claims, investigations or
other legal proceedings pending or threatened in writing that challenge or seek
to prevent,  enjoin or otherwise delay the transactions contemplated by this
Agreement;
(vi)          the Confidential Disclosure Agreement, dated October 5, 2016, by
and among the Company, 210 Capital, LLC and RHA, Inc., and solely for the
purposes of Sections 12 and 13 therein, Mr. Webb and Mr. Alpert, shall have been
terminated and all of the terms, conditions and provisions thereof shall have no
further force or effect, including, without limitation, Section 13 thereof;
2

--------------------------------------------------------------------------------

Execution Version

(vii)          the Company shall have issued irrevocable instructions to its
transfer agent to deliver the Shares to the Buyer in a form reasonably
satisfactory to the Buyer, and the transfer agent shall have accepted such
instructions;
(viii)           the Company shall have caused the transfer agent of the Common
Stock to deliver, on an expedited basis,  a stock certificate representing the
Shares to the Buyer;


(ix)          Buyer shall have received evidence in a form reasonably
satisfactory to the Buyer that the board of directors of the Company has taken
and will take all actions necessary to ensure that the restrictions applicable
to business combinations contained in the Delaware General Corporation Law are,
and will be, inapplicable to the execution, delivery and performance by such
Seller of this Agreement and the transactions contemplated hereby;
(x)          there shall have been no event or circumstance that has had any
material adverse effect on (A) the ability of either Seller to perform his
obligations under this Agreement or (B) the legality, validity, binding effect
or enforceability against either Seller of any provision of this Agreement; and
(xi)          Buyer shall have received a certificate, dated as of the Closing
Date and signed by each Seller, providing that each of the conditions set forth
in this Section 3(b) have been satisfied.
4.          Representations and Warranties of Sellers.  Each of the Sellers
hereby represents and warrants, severally and not jointly, to the Buyer as
follows:
(a)           Such Seller has the requisite capacity to execute and deliver this
Agreement, to carry out his obligations hereunder, and to consummate the
transactions contemplated hereby.  Such Seller has obtained all necessary
approvals for the execution and delivery of this Agreement, the performance of
his obligations hereunder, and the consummation of the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by such Seller and
(assuming due authorization, execution and delivery by the Buyer) constitutes
such Seller's legal, valid and binding obligation, enforceable against such
Seller in accordance with its terms except as such enforceability may be subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and to general equitable principles.
(b)          The Shares have been duly authorized, are validly issued, fully
paid and non-assessable and are owned of record and beneficially by such Seller,
and such Seller has good, valid and marketable title to the Shares free and
clear of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies and other arrangements or
restrictions of any kind, as well as any preemptive rights, rights of first
refusal or other similar rights (“Encumbrances”), other than applicable transfer
restrictions under federal and state securities laws, rules and regulations.  To
each Seller’s knowledge, there are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares.  Upon consummation of the transactions
contemplated
3

--------------------------------------------------------------------------------

Execution Version
by this Agreement, the Buyer shall own the Shares, free and clear of all
Encumbrances, other than applicable transfer restrictions under federal and
state securities laws, rules and regulations.
(c)          The execution, delivery and performance by such Seller of this
Agreement does not conflict with, violate or result in the breach of, or create
any Encumbrance on the Shares pursuant to, any agreement, instrument, order,
judgment, decree, law or governmental regulation to which such Seller is a party
or is subject or by which the Shares are bound.
(d)          To the knowledge of such Seller, no governmental, administrative or
other third party consents or approvals are required by or with respect to such
Seller in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
(e)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of such Seller, threatened against or
by such Seller that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.
(f)          No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Seller.
(g)          Such Seller has not relied upon any representation or other
information from the Buyer (whether written or oral) other than as set forth in
this Agreement.
(h)          Such Seller has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
sale of his Shares and has independently and without reliance upon the Buyer or
its agents made his own analysis and decision to sell the Shares.
(i)          The board of directors of the Company has taken and will take all
actions necessary to ensure that the restrictions applicable to business
combinations contained in the Delaware General Corporation Law are, and will be,
inapplicable to the execution, delivery and performance by such Seller of this
Agreement and the transactions contemplated hereby.
(j)          Each Seller acknowledges that (i) the Buyer is relying on the
Sellers’ representations, warranties, acknowledgments and agreements in this
Agreement as a condition to proceeding with the transactions contemplated by
this Agreement; and (ii) without such representations, warranties and
agreements, the Buyer would not enter into this Agreement or engage in the
transactions contemplated by this Agreement.
5.          Representation and Warranties of Buyer. The Buyer hereby represents
and warrants to the Sellers as follows:
(a)          The Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Texas.  The
ultimate beneficial owners of the equity capital of the Buyer are Mr. Alpert and
Mr. Webb.
4

--------------------------------------------------------------------------------

Execution Version

(b)          The Buyer has all requisite power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by the Buyer of
this Agreement, the performance by the Buyer of its obligations hereunder and
the consummation by the Buyer of the transactions contemplated hereby have been
duly authorized by all requisite limited liability company action on the part of
Buyer.  This Agreement has been duly executed and delivered by Buyer and
(assuming due execution and delivery by Sellers) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting the rights of creditors generally and to general equitable
principles.
(c)          The Buyer is an “accredited investor” within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).  The Buyer and each of its Affiliates and Associates (as
defined in Rule 12b-2 promulgated by the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act (of 1934, as amended (the “Exchange
Act”)) is knowledgeable, sophisticated and experienced in business and financial
matters and has previously invested in securities similar to the Shares.  The
Buyer is acquiring the Shares solely for its own account for investment purposes
and not with a view to, or for offer or sale in connection with, any
distribution thereof.  The Buyer acknowledges that the Shares are not registered
under the Securities Act or any state securities laws, rules and regulations and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws, rules and regulations,
as applicable.  The Buyer understands and agrees that the certificate(s)
representing such Shares will contain the appropriate legend required by the
Securities Act, as set forth on Exhibit A attached hereto.
(d)          The Buyer and its Affiliates and Associates have been privy to
information regarding the Company including, without limitation, (i) the Annual
Report of the Company on Form 10-K for the year ended December 31, 2015 and all
subsequent public filings of the Company with the SEC, (ii) other publicly
available information regarding the Company, (iii) information regarding the
Company including certain material non-public information (including, without
limitation, financial projections, future capital expenditures, business
strategies and operating results) and (iv) such other information that it and
its Affiliates and Associates deem necessary to make its decision to enter into
the transactions contemplated by this Agreement.  The Buyer and its Affiliates
and Associates have been given an opportunity to ask questions regarding the
condition of the Company, financial and otherwise, including the current and
potential value of the Common Stock.  The Buyer further acknowledges that the
Company has furnished it with all such financial and other information
concerning the Company which the Buyer or any of its Affiliates or Associates
has requested.  The Buyer acknowledges and understands that the Sellers possess
material non-public information not known to the Buyer and its Affiliates and
Associates that may impact the value of the Shares, that Sellers and the Company
are unable to disclose to Buyer including, without limitation, (i) information
received by principals and employees of the Company, including the Sellers, in
their capacities as directors, officers, significant stockholders and/or
Affiliates of the Company, (ii) information otherwise received from the Company
on a confidential basis, and (iii) information received on a privileged basis
from the attorneys and financial advisers representing the Company and its Board
of Directors.  The Buyer understands,
5

--------------------------------------------------------------------------------

Execution Version
based on its experience, the disadvantage to which the Buyer is subject due to
the disparity of information between the Buyer and the Sellers.  Notwithstanding
this disadvantage, the Buyer has deemed it appropriate to engage in the
transactions contemplated by this Agreement.
(e)          The Buyer has not been solicited by anyone on behalf of the Sellers
to enter into this transaction.
(f)          The Buyer has sufficient funds to purchase the Shares.
(g)          The Buyer acknowledges that (i) the Sellers are relying on the
Buyer’s representations, warranties, acknowledgments and agreements in this
Agreement as a condition to proceeding with the transactions contemplated by
this Agreement; and (ii) without such representations, warranties and
agreements, the Sellers would not enter into this Agreement or engage in the
transactions contemplated by this Agreement.
6.          Survival.  All representations and warranties contained herein shall
survive the execution and delivery of this Agreement and the Closing hereunder. 
Notwithstanding anything to the contrary set forth in this Agreement, the Buyer
agrees that the Company, the Sellers and  their Affiliates, Associates,
directors, officers, members, principals, stockholders, partners, employees and
agents shall have no liability to the Buyer or its Affiliates, Associates,
principals, stockholders, partners, members, employees and agents, whatsoever
due to or in connection with the Sellers’ use or non-disclosure of material,
non-public information in connection with the transactions contemplated by this
Agreement, and the Buyer hereby irrevocably waives on behalf of itself and its
Affiliates and Associates any claim that any of them might have based on the
failure of the Sellers or the Company to disclose any material, non-public
information.
7.          Indemnification.
(a)          Each Seller shall, severally in proportion to the amount of the
Purchase Price received by him and not jointly, indemnify the Buyer and hold the
Buyer harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, Encumbrances, costs and expenses (including,
without limitation, reasonable attorneys’ fees) (collectively, “Losses”)
incurred by the Buyer resulting from any breach of any representation, warranty,
covenant or agreement made by the Sellers herein or in any instrument or
document delivered to the Buyer pursuant hereto.
(b)          The Buyer hereby agrees to indemnify, defend and hold the Sellers
and the Company harmless from and against all Losses incurred by the Sellers or
the Company, resulting from any breach of any representation, warranty, covenant
or agreement made by the Buyer herein or in any instrument or document delivered
to the Sellers pursuant hereto.
(c)          The indemnified party shall give prompt notice to the indemnifying
party of an event giving rise to the obligation to indemnify, allow the
indemnifying party to assume and conduct the defense of the claim or action, and
cooperate with the indemnifying party in the defense thereof.  If the party
obligated to indemnify and hold the other harmless wrongfully refuses to assume
the defense of the party seeking indemnification, the party refusing to
indemnify shall be responsible for all legal and other expenses incurred by the
other party in connection with the
6

--------------------------------------------------------------------------------

Execution Version

investigation or defense of such claim or action including, without limitation,
expenses incurred in enforcing such obligation to indemnify.
(d)          Any indemnifiable claim with respect to any breach or
nonperformance by any party of a representation, warranty, covenant or agreement
shall be limited to the amount of actual damages sustained by the indemnified
party by reason of such breach or nonperformance.  Notwithstanding anything to
the contrary elsewhere in this Agreement, no party or its Affiliates, Associates
or advisors shall in any event be liable to any other party or its Affiliates,
Associates or advisors for any consequential damages, including, but not limited
to, loss of future revenue or income, cost of capital, or loss of business
reputation or opportunity.  Each party further agrees that it shall not seek
punitive damages as to any matter relating to this Agreement or the transactions
contemplated by it.
8.          Release of Company.  Each of the Buyer and the Sellers hereby
irrevocably and unconditionally waives and releases the Company and its
officers, directors, employees, agents Affiliates, Associates, or advisors from
all claims that the Buyer or the Sellers or any of their respective Affiliates,
Associates or advisors might have (whether for damages, rescission or any other
relief) based on the Company’s possession or non-disclosure of material,
non-public information to Buyer and Sellers.
9.          Standstill.   The Buyer agrees that, from the date of this Agreement
until the date that is the first anniversary of the Closing Date (the
“Standstill Period”), neither it nor any of its Affiliates or Associates will,
and it will cause each of its Affiliates and Associates not to, directly or
indirectly, in any manner, acting alone or in concert with others, take any of
the following actions or advise, recommend, request, encourage, solicit,
influence or induce any other Person (as defined in Section 3(a)(9) of the
Exchange Act) to take any of the following actions, or announce any intention to
take of the following actions:
(a)          make any stockholder proposal pursuant to Rule 14a-8 promulgated by
the SEC under the Exchange Act or otherwise or give any notice of nomination or
other business for consideration, or nominate any candidate for election to the
board of directors of the Company (the “Board”);
(b)          engage in, directly or indirectly, any “solicitation” (as defined
in Rule 14a-1 of Regulation 14A) of proxies (or written consents) or otherwise
become a “participant in a solicitation” (as such term is defined in Instruction
3 of Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce or seek to advise, encourage or influence any other Person
with respect to the voting of any voting stock of the Company (including any
withholding from voting) or grant a proxy with respect to the voting of any
voting stock of the Company to any Person other than to the Board or Persons
appointed as proxies by the Board;
(c)          form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the voting stock of the Company or
deposit any shares of voting stock of the Company in a voting trust or similar
arrangement or subject any shares of voting stock of the Company to any voting
agreement or pooling arrangement;
7

--------------------------------------------------------------------------------

Execution Version

(d)          vote for any nominee or nominees for election to the Board, other
than those nominated or supported by the Board;
(e)          seek to place a representative or other Affiliate, Associate or
nominee on the Board or seek the removal of any member of the Board or a change
in the size or composition of the Board or the committees thereof;
(f)          acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any Person;
(g)          other than at the direction of the Board or any committee thereof,
seek, propose, or make any statement with respect to, or solicit, negotiate
with, or provide any information to any Person with respect to, a merger,
consolidation, acquisition of control or other business combination, tender or
exchange offer, purchase, sale or transfer of assets or securities, dissolution,
liquidation, reorganization, change in structure or composition of the Board,
change in the executive officers of the Company, change in capital structure,
recapitalization, dividend or distribution or change in dividend or distribution
policy, share repurchase or similar transaction involving the Company, its
subsidiaries or its business, whether or not any such transaction involves a
change of control of the Company;
(h)          acquire, publicly announce an intention to acquire, offer or
propose to acquire, or agree to acquire, directly or indirectly, by purchase or
otherwise, beneficial ownership of any of the assets or voting stock of the
Company that, together with any voting stock beneficially owned thereby,
represents in the aggregate (amongst the Buyer and any Affiliates, Associates or
advisors thereof) in excess of 20% of the Company’s outstanding voting stock; or
sell, offer or agree to sell, directly or indirectly, through swap or hedging
transactions or otherwise, voting rights decoupled from the underlying voting
stock of the Company held by the Buyer and its Affiliates or Associates;
(i)          disclose publicly, or privately in a manner that could reasonably
be expected to become public, any intention, plan or arrangement inconsistent
with the foregoing or publicly request or advance any proposal to amend, modify
or waive the terms of this Agreement; provided that the Buyer may make
confidential requests to the Board to amend, modify or waive any provision of
this Section 9, which the Board may accept or reject in its sole discretion, so
long as any such request is not publicly disclosed by the Buyer and is made by
the Buyer in a manner that does not require the public disclosure thereof by the
Company, the Buyer or any other Person;
(j)          institute, solicit, assist or join any litigation, arbitration or
other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) in order to effect
or take any of the actions expressly prohibited by this Section 9 or otherwise
take any action challenging the validity or enforceability of any provisions of
this Section 9 (other than to enforce the provisions of this Agreement or to
make a counterclaim relating to this Agreement); or
8

--------------------------------------------------------------------------------

Execution Version

(k)          enter into any negotiations, discussions, agreement, arrangement or
understanding with any Person concerning any of the foregoing (other than this
Agreement) or encourage or solicit any Person to undertake any of the foregoing
activities.
The foregoing provisions of this Section 9 shall not be deemed to prohibit the
Buyer or its directors, officers, partners, employees, members or agents (acting
in such capacity) from communicating privately with the Company's executive
officers, directors, or such other Person(s) as the Company may designate in
writing  (which communications may include referring and recommending additional
director candidates to the Board for its consideration).
10.          Further Assurances.  Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances, and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.
11.          Termination.  This Agreement may be terminated at any time prior to
the Closing (a) by the mutual written consent of Buyer and the Sellers or (b) by
either Buyer or the Sellers if (i) a breach of any provision of this Agreement
has been committed by the other party and such breach has not been cured within
30 days following receipt by the breaching party of written notice of such
breach, or (ii) the Closing does not occur by January 30, 2017 (the “Outside
Date”). Upon termination, all further obligations of the parties under this
Agreement shall terminate without liability of any party to the other parties to
this Agreement, except that no such termination shall relieve any party from
liability for any fraud or willful breach of this Agreement.
12.          Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
13.          Adjustment.  Notwithstanding anything herein to the contrary, if at
any time after the date of this Agreement and prior to the Closing, any change
to the Common Stock of the Company shall occur by reason of any spin-off,
split-off, reclassification, recapitalization, stock split or combination or
stock dividend, then the Purchase Price and/or the number of purchased Shares,
as applicable, will be appropriately adjusted to provide to the Buyer the same
economic effect as contemplated by this Agreement prior to such action, and as
so adjusted will, from and after the date of such event, be the Purchase Price
and/or number of purchased Shares, as applicable, subject to further adjustment
in accordance with this provision.
14.          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this section).  All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid).  Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving party, and (b) if the
party giving the Notice has complied with the requirements of this Section.
9

--------------------------------------------------------------------------------

Execution Version

15.          Entire Agreement.  This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.
16.          Successor and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed.
17.          Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
18.          Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
19.          Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
20.          Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Texas without giving effect to any choice or conflict of law provision or rule
(whether of the State of Texas or any other jurisdiction).  Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of Texas in each case located in the
city of Austin and County of Travis, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding. 
Service of process, summons, notice or other document by mail to such party's
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court.  The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
10

--------------------------------------------------------------------------------

Execution Version

21.          Third Party Beneficiaries. The Company is a third-party beneficiary
to this Agreement and is entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto. Except as set forth
in the preceding sentence, this Agreement shall not confer any rights, benefits
or remedies to any Person not a party hereto.
22.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


[SIGNATURE PAGE FOLLOWS]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 
BUYER
210/GSB ACQUISITION PARTNERS, LLC
 
 
By: 210 Capital, LLC
Its: Sole Member of 210/GSB Acquisition Partners, LLC
 
By: Covenant RHA Partners, L.P.
Its: Member of 210 Capital, LLC
 
 
 
By:___________________________
Name: Robert H. Alpert
Title: Authorized Signatory
 
By: CCW/LAW Holdings, LLC
Its: Member of 210 Capital, LLC
 
 
By:___________________________
Name: C. Clark Webb
Title: Authorized Signatory

 
 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 
SELLERS
 
 
_________________________________
Thomas W. Brown
 
________________________________
David L. Mann
 

 
 

--------------------------------------------------------------------------------

CONSENT OF SPOUSE
The undersigned spouse of Thomas W. Brown by her execution hereof, hereby
acknowledges and represents to the parties to this Agreement as follows: 
(i) that I have had the opportunity to read the Agreement to which my signature
is affixed and to ask questions of my spouse as to its meaning and effect on my
interest, if any, in the Shares; (ii) that I have either consulted an attorney
as to the legal effect of the foregoing Agreement, or have consciously chosen
not to do so; (iii) that I fully consent and agree to the terms and provisions
of this Agreement insofar as it may affect any interest that I might have in the
Shares; (iv) that my spouse has the sole power and authority to sell the Shares
pursuant to the Agreement, and that my signature hereof shall in no way indicate
or imply that my spouse does not possess such authority; and (v) that, if I do
not have a community property interest in my spouse’s Shares, no such interest
shall be implied by my signature hereon.
 
                                                                         

Bonnie Brown

 

--------------------------------------------------------------------------------

CONSENT OF SPOUSE
The undersigned spouse of David L. Mann by her execution hereof, hereby
acknowledges and represents to the parties to this Agreement as follows: 
(i) that I have had the opportunity to read the Agreement to which my signature
is affixed and to ask questions of my spouse as to its meaning and effect on my
interest, if any, in the Shares; (ii) that I have either consulted an attorney
as to the legal effect of the foregoing Agreement, or have consciously chosen
not to do so; (iii) that I fully consent and agree to the terms and provisions
of this Agreement insofar as it may affect any interest that I might have in the
Shares; (iv) that my spouse has the sole power and authority to sell the Shares
pursuant to the Agreement, and that my signature hereof shall in no way indicate
or imply that my spouse does not possess such authority; and (v) that, if I do
not have a community property interest in my spouse’s Shares, no such interest
shall be implied by my signature hereon.
 
                                                                         

Dana Mann

 
 
 
 

--------------------------------------------------------------------------------

Execution Version
Exhibit A
Form of Stock Certificate Legend
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF THE
COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
 
 
Exhibit A
